Exhibit 10.14

 

[This document has been translated into English from the original document,
which is in French.]

 

FACTOCIC

 

DEVELOPMENT FACTOR

 

Head office: Tour Facto – 92988 Paris La Défense Cedex   Telephone: 01 46 35 74
00 Fax: 01 46 35 69 21

 

General conditions

 

Factoring contract no.: 24283

 

Company stamp:

 

[stamp]

 

 

CXR
ANDERSON
JACOBSON

Rue de l’omette
28410 ABONDANT

 

 

Tel. 02 37 62 88 00 – Fax 02 37 62 88 01

 

 

R.C.S. Dreux – SIREN 785 754 706

 

 

Limited company with capital of €7,680,000 RCS NANTERRE B 380 307 413 -
Financial Company approved by the Credit Establishments Committee

 

--------------------------------------------------------------------------------


 

AMENDMENT No. 1 TO FACTORING CONTRACT No. 024283

 

Agreed between the company: CXR ANDERSON JACOBSON

SAS with capital of €1,350,000.00

Head office: Rue de l’ornette – 28410 ABONDANT

RCS: 785 754 706 001 39

hereinafter referred to as the Company;

and: FACTOCIC

FACTOCIC, a limited company with capital of €7,680,000.00

Financial company approved by the Credit Establishment Committee

Head office: Tour Facto 92988 PARIS LA DEFENSE CEDEX

RCS NANTERRE B 380 307 413

hereinafter referred to as the Factor;

 

The company wished to obtain certain contractually scheduled services from the
Factor, in particular the funding of its invoices (with the exception of any
insolvency guarantee) during the rebilling time-limit set out in Article L
341-18 of the Monetary and Financial Code, the aim of this amendment is to
organize the parties’ relationships for cases where rebilling would be
exercised;

 

It is expressly agreed that no transferred credit will be covered by credit
guarantee or insurance while the rebilling time-limit has not expired and even
more so if this faculty is exercised: once this time-limit is passed and
complying with Article 2-2 of the general conditions, any guarantee will
retroactively cover up to its date of delivery; the existing outstanding amount
in the Factor’s accounts.

 

Exercise of the rebilling faculty by the company will not call into question the
subrogation occurred for the Factor against payment in the current account.

 

The price of intervention of the Factor, paid in case of rebilling, will be 25
EUROS per invoice transferred between the date of signing of the contract and
the date of receipt by the Factor of the rebilling form appended to this
contract, duly completed and signed by the Company.

 

From exercise of its right to rebilling, the Company must reimburse without
delay the debit balance released by the global position of the factoring
accounts and sub-accounts.

 

A repayment request will not bring revocation of the rights of subrogatee held
by the Factor, who, as long as s/he has not been paid, will be bound to act
counter to any debt transferred and/or of the Company.

 

During closure of the accounts, the guarantee funds will be credited into the
current account and the balance noted should be paid by the Factor to the
Company if s/he is the creditor and by the Company to the Factor if the balance
is in debit.

 

Duration of the amendment

 

This amendment will take effect from the date of signing of the contract and
will transfer its effect particularly in the case of non-exercise, within the
legal time-limit, of the rebilling stated in Article L 341-16 of the Monetary
and Financial Code.

 

Completed in two copies in Paris La Défense, on

 

THE COMPANY 
20                    September 2010                               THE FACTOR

 

Stamps and authorized signatures

 

[stamp]

CXR
ANDERSON
JACOBSON

Rue de l’omette
28410 ABONDANT

 

Tel. 02 37 62 88 00 – Fax 02 37 62 88 01

 

R.C.S. Dreux – SIREN 785 754 706

 

 

AVA

GN03

 

2

--------------------------------------------------------------------------------


 

[g176231ki01i001.gif]

Factoring Contract General Conditions

 

Article 1: Subject - Field of application

 

1-1      Services of the Factor – Exclusivity – In the conditions defined above,
and for all of the commercial and professional debts of the Company, pertaining
to the field of application specified in the special conditions, the Factor
ensures their payment against subrogation, by inscription in the current
account, the financing of the debts guaranteed by anticipation of their
collection, keeping of the accounts of its clients (hereinafter called
Purchasers). Their guarantee against the financial failures of their private
Purchasers, their current recovery and their collection, In return, the Company
is bound to transfer, exclusively to the Factor, ownership of the debts
concerned and is prohibited from completing or executing any agreement conferred
upon third parties of the rights of these debts.

 

1-2      Globality – This contract applies, unless stipulated to the contrary,
to all of the debts which correspond to closed sale of goods delivered or to
provisions of services rendered by the Company complying with the orders
received

 

1-3      Exclusions – The billings are excluded from the field of application:

 

a) Intermediaries within the scope of company or similar contracts or – the
payment of which, even after receipt without reservation – is subordinated to
observation of execution of an obligation of result.

 

b) Relating to the services or provisions undertaken by a subcontractor.

 

c) Issued to the Purchasers who are also suppliers or with which the latter
holds dependency or interdependency reports (the latter case is particularly
aimed at who would have direct or indirect financial links with the company or
with common de facto or de jure directors).

 

The respect of these exclusions is the responsibility of the Company, the Factor
not having to control their application.

 

Article 2 – Guarantee against the risk of insolvency

 

2-1      Benefit – To benefit from this guarantee, the company must obtain prior
agreement from the Factor on a tax inclusive outstanding amount for each of its
private Purchasers. The Factor supports within the limit of the guarantees in
force the charge of the debts in case of non-payment exclusively linked to
insolvency of the Purchasers. This insolvency is recorded by opening of a
procedure of recovery or of legal liquidation. From the moment the debit is not
contested and subject to respect by the Company of the obligations placed under
its responsibility by this contract, the Factor’s guarantee will be implemented.
However, if subsequently to the payment by the Factor, the debt was, in whole or
in part, rejected by a legal decision, the Company is bound to repay it without
delay in principal and interests.

 

2-2      Definition – Coverage – The guarantee processes should be undertaken by
using the Telematic Services of the Factor in accordance with the conditions
appearing in the special conditions and modalities described in the Customer’s
guide given to the Company. The answers will be sent to the Company by all
telematic means and confirmed by sending of a monthly summary document. Apart
from mention of a date of coming into effect, any guarantee retroactively covers
up to its date of issue, the existing outstanding amount in the Factor’s
accounts.

 

2-3      Exceptions – the Company remains of the payment of the debts
transferred in the aforementioned cases.

 

a) absence of Guarantee or outstanding exceeding the Guarantee amount, within
the limit of the overspend observed on the date of the failure of the Purchaser
or, if it is prior to it, on the date of revocation of the Guarantee.

 

b) default of payment on the due date of a guarantee debt, based on an exception
drawn from its reports with the Purchaser, or with the third-parties, or
difference on collection resulting in a change loss.

 

c) debts outside of the field of application or for which the Company receives
another Guarantee granted by an insurance company or a credit company authorized
to practice in France.

 

d) franchises stipulated with special conditions particular accordingly of their
amount.

 

2-4      Evolution of Guarantees – The Factor may, at any time, notify the
Company of evolution of the Guarantees – and in particular their increase and
their reduction – with immediate effect but without retroactivity except for the
increases.

 

2-5      Collections -   Any amount credited to factoring accounts (where the
outstanding amount of the transferred credits are recorded) in the Factor’s
books allocated by priority on the guaranteed outstanding amount. As determined
by the renewal effect, the debts exceeding the outstanding ceiling will
therefore be covered, gradually by the effective collections, according to their
due dates. The renewal effect no longer comes into play when the guarantee is
revoked. It is limited to the new amount in case of reduction.

 

2-6      Recoveries – after revocation of a Guarantee or in case of insolvency
of the Purchaser, any recovery of any kind obtained by either party, is charged
au pro rata on the guaranteed outstanding amount and not guaranteed in the
Factor’s accounts. The Guarantees being issued inclusive of tax, the Company is
bound to reverse to the Factor the recoverable VAT amount, and this, au prorate
of the guaranteed outstanding. This

 

3

--------------------------------------------------------------------------------


 

repayment will intervene from receipt of a document attesting to the
non-recoverability of the debt or on the date of judgment sanctioning the
recovery plan and deciding on continuation of activity or declaring legal
liquidation of the Purchaser.

 

2-7      Contestation – in case of contestation of the amount of the Guarantee,
the Company should produce in support of its request any document from the
Factor attesting to the validity of the Guarantee.

 

Article 3: Transfer of the debts

 

3-1      Time-limit – the Company is bound to transfer its debts before their
due dates and at the latest, thirty calendar days after the issue date of the
invoices.

 

3-2      Subrogation – in return for the payments of the Factor by registering
the credit in the current account, the Company subrogates it within all the
rights and actions attached to the debts, complying with Article 1250 of the
Civil Code. The Factor remains the sole holder of any transferred debt, even in
the case of debit in the current account and this up until it has been
effectively repaid. The Company must set up a subrogative receipt complying with
the formula approved by the Factor and attaching to it in particular a copy of
the invoices as well as details of the discount on the appended list or any
other justification agreed between the parties.

 

3-3      Validity – The Company vouches for the legal effectiveness of each of
the subrogative receipts and in particular the existence and validity of the
debts as well as the opposability of their transfer, with regards to the
Purchasers as well as other third-parties in such a way that the subrogation is
not in any way, deprived of effect, in fact or in law.

 

3-4      Information from the Purchasers – The Company must, from signing of
this contract, inform its Purchasers of it by a letter the wording of which must
be subject to the Factor’s approval. It must insert in the same body of the
invoices a mention focusing on the special conditions indicating, due to the
subrogation, only a payment from the Factor is released.

 

The Factor is authorized by operation of law and at any time to notify the
purchasers and any other third-parties of the existence of this contract and its
quality as subrogatee.

 

3-5      Seizures – When the debts transferred to the Factor are the subject of
seizures (or of any equivalent procedures) at the request of a third-party
presenting itself as a Company debtor,

 

·                  in the hands of a Purchaser

·                  in the hands of the Factor

 

The latter will be able to, as a total withdrawal/release of it not being
notified, to transfer the available amount from the current account to credit an
escrow account, and this accordingly for the total amount of seizure.

 

This faculty also concerns the available amount observed after each subrogated
prior payment of seizures.

 

3-6      Contracts – Before any invoicing within the scope of a contract, the
Company is bound to transfer to the Factor, in application of articles L 31 3-23
to L 31 3-34 of the Monetary and Financial Code the contract, within the scope
of which the invoice is to be issued, and to give a copy of the private contract
to it or the sole copy of the public contract.

 

Article 4 – Disputes – direct payments – Credit notes

 

4-1      Contestation of debts (disputes) – In case of contestation by a
Purchaser refusing to pay the Factor all or part of a transferred debt, this
debt will be known to be contentious accordingly. It will be a case of
exceptions inherent to the debt such as notably non-compliance (qualities,
quantities, time-limits) of the goods or services provided in respect of the
order, with external exceptions to the debt, for example in particular
compensation, opposition.

 

Each party is bound to inform the other one, as soon as possible, of any
contestation of this type brought to its knowledge.

 

4-2       Processing of the contested debts – From issue of a notice of dispute
by the Purchaser or the Factor, the Company has, for its part, a maximum
time-limit of thirty calendar days to obtain from the Buyer what it pays the
Factor.

 

4

--------------------------------------------------------------------------------


 

Failing that, the Factor will be able to debit the current account of a sum at
least equal to the amount of this debt, to credit an escrow account, or to
credit the factoring account recording the outstanding of the transferred debts
to revoke the subrogation accordingly of the available amount.

 

The time-limit stated in the two previous paragraphs becomes non applicable as
soon as the contestation focuses on the very existence of the debt (absence of
order or of delivery) or that this debt is contested within the scope of a legal
action.

 

4-3      Direct payments – When the payment means are sent directly to the
Company as payment for transferred debts to the Factor, the latter, which can
only receive them in the quality of depository of the Factor, must, from
receipt, return them to it.  Failing that, the latter will be able to debit the
current account, due at concurrence, and without prejudice to any other
recourse.

 

4-4      Compliant credit notes – The Company is bound not to modify the extent
of the rights attached to a transferred credit without the Factor’s agreement.
This agreement is assumed in case of issue, within the scope of current business
management, of credit notes complying with the usual practices. In all cases, it
is bound to send to the Factor, from their issue and at the latest within five
working days, the totality of the credit notes pertaining to the transferred
debts.

 

4-5      Non-compliant credit notes – Credit notes not complying with the usual
practices (the issue of credit notes significantly affecting the transferred
debts does not for example constitute complying with the usual practice) or
issued in fraud of the rights of the Factor, will be acknowledged as
non-invocable to it even in the case where they would have been the subject of a
credit with the factoring account recording the outstanding of the transferred
debts. Without prejudice of any recourse against the Company, it will in
particular be for non-motivated credit notes, while waiting for written
justification and for those followed by rebilling issued with no mention of the
subrogation for the Factor.

 

Article 5 – Duty of information – The Company must inform the Factor as soon as
possible of any acts or events likely to affect the rights of the latter over
the transferred debts. In case of characterized or reiterated lack by the
Company of its information obligations, the Factor will be able to declare the
loss of right of all guarantees issued on the outstanding amounts of the
transferred debts and to claim repayment of the losses sustained.

 

The Company acknowledges to the Factor as well as to any person designated by
it, the right to obtain communication of all documents to ensure the respect of
the contractual obligations. It is bound to facilitate for the Factor exercise
of this right and to send to the Factor, within the legal time-limits, its
statement, certified by its auditors in cases stipulated by the law, as well as
the appended documents.

 

Article 6 – Current accounts

 

6-1      Agreement – The sums paid by the Factor in virtue of this contract and
those which are due to it, for any purpose whatsoever, by the Company will enter
into the current account. The reciprocal debts, related indivisible, will be
expressed in items of credit and debit and will there be compensated between
them when they are payable. Il will be the same case of opening of sub-accounts
of the current account to facilitate monitoring of the operations.

 

6-2      Balance – The current account and its sub-accounts form an indivisible
whole, it is the general balance of the single account after compensation of the
debits and the credits, which will be considered at any time – and in particular
after cessation of the factoring operations. – like the balance of the current
account.

 

6-3      Overdraft – The current account does not include overdraft
authorization. Any debit balance is immediately payable without a demand for
payment being required and bearing interest even after its closure, at the rates
of the Special Financing Commission (SFC), up until full repayment.

 

6-4      Operations – The current account will be credited in particular with
the amounts of transferable bills, payments to the order of the Company that the
Factor will collect in its quality of proxy as well as bank transfers coming
from the sub-accounts to the current account. It will be debited from the
Company direct debits, the sums transferred to the sub-accounts, as well as all
of the sums due par the Company to the Factor, particularly in respect of this
contract and any other contracts or operations.

 

5

--------------------------------------------------------------------------------


 

6-5  Statements – The monthly account statements are acknowledged as being
definitively accepted by the Company, unless there is written and relevant
contestation within the thirty calendar days following their stop date.

 

6-6      Payment – Any debit of a debt is not valid as payment if the present
current account before this entry or credit balance at least equal to the amount
of the debit.

 

6-7      Closure – After termination of the contract and complete of the
operations, the current account will be closed and its balance, if it is in
credit, paid back to the Company.

 

Article 7 – Guarantee funds

 

7-1      Subject – This is a sub-account of the current account with the
objective of guaranteeing to the Factor exercise of its contractual recourses in
respect of the acknowledged or potential non-values, such as in particular the
credit notes issued or requested, direct payments, disputes, deferred discounts,
delay on credits financed and non Guaranteed. Its balance may not be lower than
a certain quota of the outstanding of the transferred debts and at a minimum
threshold. This quota was calculated in accordance with the items brought to the
Factor’s knowledge during the study on entry into relation. It will later be
minified in case of significant variation of the items and especially a
modification of the percentage of recognized and potential non-values.

 

7-2      Constitution – It is supplied by direct debits on the available amount
while subrogatory payments. The adjustments to the reduction are the subject of
a credit in a current account.

 

7-3      Use - The Factor may withdraw on this account the necessary amounts to
cover a debtor position of the current account. In the same case, the quota
and/or the contractual threshold are immediately rebuilt. On closure of the
accounts between the parties, the balance is transferred to the credit of the
current account.

 

Article 8 – Escrow accounts

 

These are sub-accounts of the current account where the subrogatory payments are
transferred corresponding to non-financed debts, when waiting for their
collection. They can be opened to facilitated monitoring of each type of
operation such as in particular debts covered by the ceiling of guaranteed
outstanding amounts the payment of which at term is not attested by a
justification, available values after in case of seizure or opposition. These
amounts will be transferred to the current account as soon as the operation
concerned is put in order.

 

Article 9: Management of Purchasers’ accounts

 

9-1 – Current recovery – As it remains holder of the transferred debts, the
Factor or its proxy with the sole quality to undertake management of their
recovery and their collection. It holds the accounts pertaining to it, grants or
refuses the reports, prorogations or arrangements, with or without discounts,
requested by the Purchasers. Subject to their effective collection, it carried
the payments for the factoring account. The Company is bound to lend its
competition to the Factor and to give it in particular all documents,
correspondences and special proxies as required. For the non-guaranteed fraction
of the transferred debts, the Factor does not bear the costs and fees of
contentious recovery after their due date. If it undertakes it in advance, it
will by operation of law debit them to the current account.

 

9-2 Mandate – For it to enable collection without delay the payment instruments
received from the Purchasers, the Company gives mandate to the Factor to appose
there any mention and necessary signature.  If it acknowledges that the payments
to its order did not concern the transferred debts, the Factor will be repute
for having collected them as a proxy and this, even after fulfillment of the
contract. These collections will be, subject to correct execution, credited into
the current account.

 

9-3 Ownership reserve – For the sales completed with property reserves, the
Factor is not held to claim, unless on written request from the Company and
accepted by the Factor.  This claim will be undertaken at the Company’s cost. In
case of a claim, the Company is bound to provide every assistance especially for
identification and recovery. For the goods and repurchase of the recovered goods
for a price which will not be lower than two-thirds of the amount initially
billed. In any case, the Company cannot oppose the Factor the risk charge in
case of loss or destruction of the item sold. The mandates set out in this
article are stipulated in the common interest of both parties.

 

6

--------------------------------------------------------------------------------


 

9-4 Late penalties and interests – With a view to maintaining management of its
business relations with its clientele, the Company expressly reserves the right
to override or abandon any late penalties and all late interests which will be
due by its Purchasers for the debts factored and to undertake accounting of them
in its books. To do so, it will be up to the Company to factor its accounts by
any means available to it. The debts corresponding to the late penalties and/or
interests are excluded from the field of application of the factoring contract.

 

Article 10: Compensation of the Factor

 

10-1 Factoring commission – In respect of its services, the Factor will receive
commission calculated on the tax inclusive amount of the transferred invoices,
its rate is, like the annual minimum, specified in the Special Conditions. The
accumulated amount of the factoring commissions received in a calendar year will
not in any case be lower than the minimum annual amount. At the start of the
second calendar half-year, the Factor will be able to withdraw, if there is one,
the difference between the accumulation of the factoring commissions deducted
since the start of the year and half of the annual minimum. In case of
termination on the Factor’s initiative, the minimum amount set out above is only
due for the six months current on expiration of the time limit of the notice. In
all other cases, termination without notice or on the Company’s initiative, the
annual minimum becomes payable immediately from notification of termination of
the contract.

 

10-2 Evolution – The parameters which determine evolution of the factoring
commission rates are renowned for being set in constant Euros. They will thereby
be revalued on the 1st of January and the 1st of July of each year in accordance
with evolution of the Consumer Price Index (CPI), Services heading (Identifier:
4009E). The references and revision index will be respectively the last index
published on date of signing of the contract and the last index published before
each revision,

 

In either of the following cases;

 

·                  Modification affecting the composition and/or definition of
the CPI index or of the rate in which the special financing commission is set
out below.

·                  Disappearance of this index or of the rate and substitution
of a rate or index of the same type or equivalent, modification affecting the
body publishing it or the modalities of publication, following in particular
passage to the single European currency, the index or rate issued from this
modification of this substitution will apply by operation of law.

 

10-3 Financing commission – In respect of the amounts it is funding, the Factor
receives a special commission (CSF) the annual rate of which varies according to
evolution of a reference rate agreed between the parties. Unless stipulated to
the contrary, it is the Factor’s reference rate. This rate will vary in such a
way that it will never exceed the arithmetical average of the base rates of the
CIC increased by a half-point (fifty base points). From issue of the Factor’s
checks or payments, this commission is provisionally estimated and in accordance
with the average due date of the debts. Its definitive amount is liquidated on
the date of effective collection of the debts. At the end of each month, after
taking into account the dates of value applied to collections and payments, a
CSF discount is established, its net debit balance of any deductions is brought
to the debit of the current account. The value dates, which the Company
acknowledges it is aware of, are only the CSF’s calculation modalities, this
disposition forming an indivisible whole with the other clauses of the contract.

 

10-4 Promissory notes – Subscription by the Factor, at the Company’s request, of
promissory notes, will result in the collection of a commission calculated
prorate temporis depending on the due date of the promissory note.

 

10-5 Taxes – The Company is liable for the taxes it is subject to, on the date
of their realization, the operations processed in virtue of this contract.

 

10-6 Collection or transfer costs – the collection or transfer costs will be
borne in full by the Company by way of debit of its current account.

 

Article 11: Confidentiality – Substitution

 

11-1 – Confidentiality – All information sent by the Factor, particularly
Guarantees and their modifications, is confidential. The Company is bound not to
divulge it directly, or via a third party. Any breach could result in
termination of the contract and in the Company entering into third party
liability.

 

11-2 – Substitution – Unless there is an agreement in writing from the Factor,
the Company cannot, in any form whatsoever, be substituted by a third party for
execution of the obligations it is responsible for by this contract.

 

7

--------------------------------------------------------------------------------


 

Article 12 – Duration – Termination

 

12-1 – Duration – Unless stipulation to the contrary in the special conditions,
this contract, completed without a duration limit, comes into effect on the date
of signing. Subject to three months’ notice, each party may terminate it at any
time by notifying the other party of its decision by registered letter with
proof of receipt.

 

12-2 – Termination by the Factor – The Factor may terminate the contract without
notice in the following cases:

 

a) non-respect by the Company of its obligations in respect of the contract,

b) appointment of a provisional administrator, closing down of business,
cessation of payments from the Company or amiable liquidation, recovery or legal
liquidation against it.

 

8

--------------------------------------------------------------------------------


 

SPECIAL CONDITIONS OF FACTORING CONTRACT No. 024283

 

Completed between the Company:

CXR ANDERSON JACOBSON

SAS with capital of €1,350,000.00

Head office: Rue de l’ornette – 28410 ABONDANT

RCS: 785 754 706 001 39

hereinafter referred to as the Company;

 

and:

 

FACTOCIC

Factocic, a limited company with capital of €7,680,000.00

Financial company approved by the Credit Establishment Committee

Head office: Tour Facto 92988 PARIS LA DEFENSE CEDEX

RCS NANTERRE B 380 307 413

hereinafter referred to as the Factor;

 

This contract is comprised of special conditions and general conditions of the
factoring contract of the Factor (referenced FC 3007.01.03) numbered from 1 to
15 and appended to this document, which the Company acknowledges it is fully
aware of.

 

This is a factoring contract with notification of subrogation for the Factor to
the Purchasers. Furthermore, the Factor entrusts the Company, in the conditions
defined below, mandate of recovery of the transferred debts.

 

Article 15: Field of application

 

Sales and services invoiced to the Purchasers location in Metropolitan France.

 

Any transfer of debts to a determined Purchaser results in an obligation for the
Company to transfer to the Factor all of the debts that it holds or will hold on
this Purchaser.

 

The maximum credit duration granted by the Company to its Purchasers will be 120
calendar days.

 

Article 17 – Frequency of discounts – Justifications – Legal obligation –
Indicative payment clause – Subrogation advertising.

 

Article 17-1: Frequency of discounts

 

The discounts will be taken at a maximum 4 times a month with sending of the
originals of the invoices to the Purchasers by the Company or the Factor in case
of revocation of the mandate.

 

Article 17-2: Justifications

 

The following justifications will have to be made available from the Factor to
the Company: the public and private contracts and the purchase orders and the
accepted quotes and the order confirmations and the signed delivery notes, and
the collection notes signed by the transporter.

 

The wording of this note which must appear on the invoices is as follows: “To be
released, your payment must be made directly for the order of FACTOCIC – TOUR
FACTO 92988 PARIS LA DEFENSE TEL: 01 46 35 74 00 RIB 11978 00001 02428310090 78
– who receives it by subrogation within the scope of a factoring contract and
should be informed of any claim relating to this debt”.

 

Article 17-3: Legal obligation – New Economic Regulations – TRACFIN –

 

Invoices with an amount greeter than or equal to 150,000.00 should be subrogated
to us by a subrogative receipt isolated and identified to which is attached a
copy of the invoice the public or private contracts and the purchase orders and
the accepted quotes and the order confirmations and the signed delivery notes,
and the collection notes signed by the transporter, and any justification
available from the Company of a type to justification economic founding of the
transferred debt.

 

Article 17-4: Indicative payment clause – Subrogation advertising

 

In application of Article 3-4 of the General Conditions, the Company is bound to
show the Factor a copy of the invoice including the signature comprising the
wording of the following note:

 

“To be discharged, the payment of this debt must be worded to the order of
FACTOCIC subrogated in our rights within the scope of a factoring contract, and
sent to FACTOCIC – TOUR FACTO 92988 PARIS LA DEFENSE CEDEX TEL: 01 46 35 74 00
RIB 11978 00001 02428310090 78.”

 

The company will inform its purchasers of the existence of the factoring
contract by a letter whose project will be subject to the Factor. Any new
purchaser will be informed before the first transfer to the Factor of the first
invoices of the existence of the factoring contract by the same letter.

 

1

--------------------------------------------------------------------------------


 

The drafts sent to the Purchasers and drawn up by the Company for covering the
invoices will be payable to the Factor.

 

The Factor reserves the possibility, furthermore, of notifying the Company’s
purchasers itself, at any time, of the existence of the factoring contract and
of its role of subrogated.

 

Article 18 – Recovery mandate

 

The Company possesses an administrative structure and proven methods for
management of its customer accounts and wishes to retain management of the
recovery on its Purchasers.

 

The Factor accepts as a result to entrust it with a recovery mandate within the
conditions defined below and subject to respect by the Company of its own
procedures as regards recovery of which are integral parts of this contract.

 

18-1 Common interest and character

 

The mandate in this contract is stipulated in the common interest of both
parties.

 

In this respect, the Company will receive no payment, this mandate not being
free for all that, taking into account the essential commercial interest that
the Company attaches to recovery on its Purchasers.

 

18-2 Recovery mandate

 

The Company is mandated by the Factor to undertake recovery of the transferred
debts. For each debt, the mandate ends 100 calendar days after its due date
except for application of article 18-6 below.

 

18-3 Diligences and General obligations of the proxy

 

The Company is bound to bring the recovery of the transferred debts, as with
conservation of the rights pertaining to them, all the diligence normally
required for management of its own debts and generally, to execute the mandate
in a prudent, diligent and informed manner. Furthermore, the Company is bound to
respect its recovery procedures appended here.

 

18-4 Report of execution of the mandate

 

The Company is bound to:

 

·                  notify the Factor without delay, by any means in writing or
any other media approved by the parties, the occurrence of any event of a nature
to compromise payment on the correct date of the transferred debts of an amount
greater than 45,000.00 (request for prorogation, payment default on the due
date, disputes, recovery or legal liquidation, etc),

·                  to inform, among other events, the Factor of any change
affecting the general and special conditions governing its contractual
relationships with all of its clientele.

 

18-5 Checks by the Factor

 

The Factor will have the right to undertake – or to have another company carry
out – at any time a check of to ensure that the Company is complying permanently
with the obligations it is liable for in application of this contract.

 

The Company is bound to bring all of its assistance to the Factor for
implementation of these checks as well as any circularization procedures to its
Purchasers. To maintain confidentiality of the operations during validity of the
mandate, these circulars will be sent on Company-headed paper.

 

Taking into accounts the specific details of this contract, the Factor will be
able, at any time, to appoint, at the cost of the Company, its auditors to check
the regularity of the billings and the realities and the consistency of the
debts transferred by the Company.

 

18-6 Revocations of the recovery mandate

 

18-6-1 Revocation

 

Revocation of the recovery mandate may take place in the following cases:

 

a) Revocation of the mandate following termination of the factoring contract:

 

The coming into effect of termination of the factoring contract may result in,
for the Factor, revocation without notice of the recovery mandate.

 

b) Revocation for a specific reason:

 

Revocation of the recovery mandate, notified as stated in Article 14-1 of the
general conditions, may occur in one of the following cases:

 

2

--------------------------------------------------------------------------------


 

b-1) Revocation with notice for a specific reason:

 

b-1.1) Deterioration of the Company’s financial situation or any other event of
a type to compromise correct execution of the mandate, in that they do not
permit continuation of the contract.

 

b-1.2) Observation in one of the Company’s books and documents of one of the
following events:

 

·      percentage of invoices failed for over 30 days for 3 consecutive months
greater than 15% of the turnover factored each month,

 

·      existence of acknowledged or potential non-values (for example in
particular credit notes not being the subject or rebilling, disputes) greater
than 10% of the turnover transferred over 3 consecutive months, and this without
prejudice of application of article 20,

 

b-2) Revocation without notice of the mandates:

 

·      on a general scale any significant or reiterated breach of the Company in
its obligations and for which the Factor does not intend to override the clauses
of article 12-2 of the General Conditions.

 

·      more specifically, the non-respect by the Company of its recovery
procedures.

 

18-6-2: Revocation notifications:

 

The Factor:

 

·                  undertakes recovery of all of the transferred debts even
subsequent to the date or revocation of the mandate,

 

·                  notifies without delay the Purchasers of the transfer of
debts by means of subrogation by causing interdiction of paying the Company,

 

·                  sends the originals of the invoices to the Purchasers,

 

·                  increase the factoring commission rate by 0.20 points,

 

·                  increases the funds guarantee withdrawal rate by 5 points,

 

·                  withdraws 10.00 Euros exclusive of tax in set fees per
invoice.

 

The Company:

 

·      is bound to put the following note in its invoices, “To be released, your
payment must be made directly for the order of FACTOCIC TOUR FACTO – 18 rue
Hoche – Cedex 88 - 92988 LA DEFENSE CEDEX - TEL: 01 46 35 74 00 RIB 11978 00001
02428310090 78 – who receives it by subrogation within the scope of a factoring
contract and should be informed of any claim relating to this debt”.

 

Article 19 Putting the Factor’s guarantee into play

 

In case of insolvency observed by a Purchaser in the sense of Article 2 of the
General Conditions, the Company will send to the Factor, within a maximum delay
of 30 days from the end of its mandate, the following documents:

 

·                  detailed statements of the account of the Purchaser
concerned,

 

·                  invoices, purchase orders, delivery notes and all documents
singed by the Purchaser attesting to the payability of the debt,

 

·                  reminder letter, correspondences exchanged with the Purchaser
and any other document concerning the unpaid debts and their recovery in
application of the procedures appended to this contract,

 

·                  demanding accordance with the approved model by the parties,
informing the Purchaser that if payment is not made, legal recovery of the debt
will be undertaken,

 

·                  instrument of payment of the Purchaser returned unpaid.

 

If the Factor does not receive within the time-limit prescribed above, the
entire dossier containing the documents mentioned above, the debts and guarantee
will be definitely acknowledged as being paid, the factoring account being
credited accordingly by debit of the current account.

 

Advance   Article 20 – Guarantee funds

 

rate                          It is set at 10% minimum of the outstanding
inclusive of tax of the transferred debts, and will be done by debit of 10.00%
on the subrogatory payments. Its minimum threshold is set at 31,000.00 Euros.

 

In case of investment by the Company under collective procedure or termination
of the contract, the Guarantee funds will be increased by 10 points.

 

Article 21: Factoring commission

 

The rate is set at 0.430% exclusive of tax of the amount inclusive of tax of the
transferred debts and the credit notes issued.

 

3

--------------------------------------------------------------------------------


 

Commission scale

 

The commission rate was set in accordance with the criteria of the following
table:

 

FMT in Euros with Turnover in KEuros inclusive of 
tax

 

1700 to
2100

 

2100 to 2800

 

Greater than
2800

 

2500 to 3000

 

0.559

%

0.516

%

0.495

%

3000 to 4000

 

0.473

%

0.430

%

0.409

%

Greater than 4000

 

0.439

%

0.396

%

0.374

%

 

This rate will be adjusted on 1st January and on 1st July of each year, in
accordance with the factored turnover, and the average unit value of the
invoices transferred during the twelve months preceding the adjustment. This
adjustment will have a retroactive effective on the previous six months. The
first revision will take place on 01/07/11. When the reference period is less
than the calendar year, the corresponding turnover is divided by the number of
days left to run and multiplied by 365.

 

The minimum annual amount of the commission will be 10,000.00 Euros exclusive of
tax.

 

Article 22: Financing by the Factor

 

By direct debit on the available amount in the current account, the Factor will
issue payments payable to the Company.

 

Article 23: Special funding commission

 

Interest rate

 

The special funding commission rate is equal to the monthly average set up the
previous month by l’EURIBOR 3 months increased by 14.0 points or, to date, 2.30
per year exclusive of tax.

 

Article 24: Miscellaneous commissions

 

Administrative fees: 300 EUROS EXCLUSIVE OF TAX

 

Article 25: Guarantee requests

 

It receives a contract start-up credit of 864 Euros with a validity of 3 months
and an annual set price of 216 Euros which will be tacitly except for
denunciation one month after the contract anniversary date.

 

Beyond these amounts, the uses will be invoiced as follows:

 

In case of agreement, total or partial, on the request amount

 

· Request comprised between 0 and 15,000 EUR

 

= 17.00 Euros exclusive of tax

· Request comprised between 15 and 50,000 EUR

 

= 27.00 Euros exclusive of tax

· Request equal or superior to 50,000 EUR

 

= 53.00 Euros exclusive of tax

 

In case of refusal

 

· Whatever the amount of the guarantee request

 

= 17.00 Euros exclusive of tax

 

Article 25: Specific pricing – Collection or transfer fees

 

Article 10-6 of the General Conditions, from now on entitled “Specific pricing –
Collection or transfer fees” is completed by a §1 written as follows:

 

Any service from the Factor, other than those described in Article 1-1 of the
General Conditions and/or priced in the Special conditions and the amendments,
will be the subject of specific pricing, detailed in the company price guide or
failing that in a quote subject to the approval of the Company.

 

Article 27 – Definancing

 

The debts unpaid over 30 days after their due dates will be withdrawn from the
escrow account by debit from the current account. They will be the subject of a
recovery and therefore be credited to the current account after effective
collection of the corresponding debts.

 

4

--------------------------------------------------------------------------------


 

Article 28 – Banks notification

 

The Factor will inform the Company’s bankers of the factoring contract and of
its field of application. The Company is bound, for the duration of this
contact, to keep the Factor informed of any new entry in relation with the
banking or financing establishment, the Factor reserves all right to
verification by any appropriate means, within the scope of a short-term contact.

 

Article 29 – Telematic Services

 

The methods of information of the FACTOCICNET customer site are described in the
Customer guide. They operate within the scope of article 13 of the general
conditions and of the software license contract. These services provide detailed
information online about the Company’s accounts and about its Purchasers’
accounts. By using the FACTOCICNET customer site, the Company may download all
of this information to its microcomputer and send its invoices to the Factor by
file transmission.

 

Billing of these services is included in the monthly set price stated in the
e-Pack purchase order.

 

Any additional information request, especially for paper editions, will be the
subject of specific pricing mentioned in the company price guide in a quote
subject to the approval of the Company; this payment will be debited from the
current account.

 

Article 30: Annual Percentage Rate (APR)

 

30-1: Notification of the General Conditions

 

Article 10-3 of the general conditions (“Financing commission”) is completed by
the following paragraph:

 

For application of the clauses in article R 313-1 of the Monetary and Financial
Code, each of the parties considers that, taking into account the specific
details of this contract (especially the variability of the rate and the
effective base of applicable special financing commission), the annual
percentage rate (APR) may not be calculated on the date of signing of the
contract but a calculation indicative of the aforementioned rate is given in the
special conditions.

 

30-2: Calculation indicative of the APR

 

In application of the clauses of article R 313-1 of the Monetary and Financial
Code, the applicable annual percentage rate to the factoring advances is set on
the date of this document at 2.60% per year.

 

This rate is calculated for information only on the basis of a calendar year, or
365 days (366 in leap years), by placing it, during the life of the contract, in
consideration of the terms and conditions applicable to its normal functioning,
and therefore within the following cases:

 

·                  financing on transferred debts of: 43800000 EUR (INCLUSIVE OF
TAX)

·                  an average payment time-limit for Purchasers of: 45 calendar
days

·                  a special financing commission rate (see article 23) of 2.30%
per year

·                  a Guarantee Fund withdrawal rate (see article 20) of: 10.00%

 

Article 31: Documents and information to send to the Factor

 

The intermediate half-yearly accounting scenarios that the Company is liable to
establish, copy of the reminder procedure as well as the customers/suppliers
quarterly balance.

 

Article 32: Coming into effect of the contract

 

Coming into effect of the contract is subordinated on reception of the following
items:

 

·                  sending by the Company from initial handing over of the debts
for the old balance;

·                  recovery procedures of the Company set out by its legal
representative as well as implementation of IT Relations – RIV, complying with
the specifications of the IT Terms and Conditions.

 

Article 33 – Signatories

 

The signatories of this contract are the legal representatives of the Company
and of the Factor or their duly authorized representatives. They act as proxy in
respect for the party they represent of the contractual obligations incumbent on
the latter.

 

Completed in two copies in Paris La Défense, on

 

20 September 2010

 

5

--------------------------------------------------------------------------------


 

THE COMPANY

THE FACTOR

Represented by Mr. Pierre EYBRALY

Represented by Mr. Bernard SANCIER

General Manager

General Manager

 

Authorized stamps and signatures

 

[stamp]

CXR
ANDERSON
JACOBSON

Rue de l’omette
28410 ABONDANT

 

Tel. 02 37 62 88 00 – Fax 02 37 62 88 01

 

R.C.S. Dreux – SIREN 785 754 706

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2 TO FACTORING AGREEMENT NO. 024283

 

Entered into between: CXR ANDERSON JACOBSON

 

S.A.S. [Simplified Joint Stock Company] with capital of €1,350,000.00

 

Registered office: Rue de l’omette – 28410 ABONDANT

 

R.C.S. [Trade and Company Register] 785.754.706.001.39

hereinafter referred to as the Company;

 

 

and FACTOCIC

 

FACTOCIC, Public Limited Company with capital of 7,680,000 euros,

 

Financial Company chartered by the Committee of Credit Institutions

 

Registered office: Tour Facto 92988 PARIS LA DEFENSE CEDEX

 

R.C.S. Nanterre B 380.307.413

hereinafter referred to as the Factor;

 

New articles for special terms of the factoring agreement:

 

Preliminarily, it is stated that the Company and the Factor have agreed, as
professionals, to expressly to dispense with items 1 to 5 of Article 1369-4 of
the Civil Code, as well as the provisions of Article 1369-5 of that Code with
respect to the conclusion of the factoring agreement, as well as the its
amendments and annexes.

 

Article No. 34 – e-médi@t – option 3

 

1 – Purpose of the Service

 

The e-médi@t service, hereinafter referred to as “the Service,” enables the
company to undertake online:

 

· the transfer of receivables in the form of computerized subrogation releases
and

· the issuance of computerized payment orders

 

with complete security thanks to the use of an electronic signature by means of
an electronic certificate delivered by an approved certification authority (see
Decree No. 2001-272 of MARCH 30, 2001).

 

2 – Availability and Suspension of the Service

 

a)              As the Service is secured through the use of electronic
signatures, its availability is subject to:

 

· the signing of a contract for subscribing to a level 3+ electronic
certification service with one of the providers referred by the Factor,

· the legalization of a power-of-attorney for each holder of an electronic
certificate, in addition to the legal representative of the Company.

 

The transactions consummated electronically between the Company and the Factor
within the scope of the e-médi@t Service shall be validly concluded upon
verification by us of the validity of your electronically signed order.

 

The Factor cannot guarantee the availability of the Service, which may be
subject to interruptions particularly due to an interruption of the Internet
network or a temporary failure of the computer equipment.

 

b)             The Factor may be compelled to suspend all or part of the Service
in the event of:

 

· impairment of the operation of the factoring agreement,

· deterioration of the financial situation of the Company,

· distraint(s) or an equivalent proceeding(s) against the Company,

· cancellation of this agreement during the prior notification period.

 

3 – Electronic Certificate – Power-of-Attorney

 

The electronic certificates and powers-of-attorney must be consistent with one
another to enable in all circumstances (interruption or suspension of the
network or of the Service, etc.) the continuity of the operation of the
factoring agreement, with, if applicable, at the the Company’s initiative, upon
simple notification that will be sent to it, continuation of the performance of
the factoring agreement in paper form.

 

--------------------------------------------------------------------------------


 

The Company thus undertakes to notify the Factor within twelve working hours of
any new power-of-attorney and/or any revocation of prior powers-of-attorney made
by the provider of the electronic certification. Consequently, the Factor will
not be held liable in the event that the Company should breach the
above-mentioned provisions.

 

024283

4 – Details of the Option

 

Following the processing of two computerized subrogation releases, the Company
will be dispensed from sending the invoices and supporting documents pursuant to
Article No. 17. “The public and private contracts, the purchase orders, the
accepted quotations, the order confirmations, the signed delivery orders, and
the pick-up orders signed by the transporter must be available within the
Company” of the Special Terms.

 

Nevertheless, the Factor may, on the basis of a random inspection system,
require the transmission of certain invoices and supporting documents at any
time.

 

If these items are not received within the time limit allowed, the Factor
reserves the right to then transfer said receivables to the escrow account by
debiting the current account (definancing) and/or to require transmission of the
invoices and supporting documents in support of each remittance.

 

The billing of this service is included in the monthly flat rate indicated in
the purchase order attached in annex for a maximum of 15 transactions
(transaction shall be understood to mean any transmission, the signature of
which has been validated by the approved provider and the recording of which has
been confirmed by the Factor). The Factor may make payment, free-of-charge, by
order and on behalf of the Company, of all sums due by the Company to the
approved certifying beneficiary by charge to the current account of the Company,
up to the date that the cancellation of the factoring agreement takes place or
that the electronic certification, if applicable.

 

If the needs of the Company should exceed the 15 transactions included in the
flat rate, each additional operation may be billed at EUR 1.90 excluding tax.

 

Article 35: Collection of information of a personal nature

 

With respect to the provisions of Law No. 78-17 of January 6, 1978, amended by
the Law of August 6, 2004, relative to computerized processing, to files and to
freedoms, the Factor utilizes an automated processing of personal information of
the managers and of some of their agents, specifically the representatives or
the attorneys-in-fact signing the subrogation releases and related documents.

 

Information of a personal nature is processed and retained for a purpose
strictly necessary for the services rendered within the context hereof. The
Factor may, however, need to transmit it to other companies of the group to
which it belongs, within the scope of applicable laws or regulations. With
respect thereto, the Company shall be accountable for allowing its managers and
agents to transmit the information mentioned in the preceding article.

 

The concerned persons may request communication of their personal information
and request that any inaccurate information concerning them be corrected or
removed by contacting the sales department of the Factor at the address
mentioned in the heading of this agreement.

 

The Company undertakes to inform its concerned managers and agents of the
existence, the methods and the purpose of the automated processing by the Factor
undertaken within the context hereof.

 

The other general and special terms of the agreement remain unchanged.

 

This amendment will take effect from the day of its signing.

 

Executed in two counterparts in Paris, on

 

ANNEX – Purchase order

 

THE COMPANY                                                               THE
FACTOR

On September 2, 2010

 

Authorized Seals and Signatures

[stamp]

CXR
ANDERSON
JACOBSON

Rue de l’omette
28410 ABONDANT

 

Tel. 02 37 62 88 00 – Fax 02 37 62 88 01

 

R.C.S. Dreux – SIREN 785 754 706

 

 

--------------------------------------------------------------------------------


 

CONVEYANCE OF PROFESSIONAL RECEIVABLES

Article L.313-23 to L.313-34 of The Monetary and Financial Code

 

Beneficiary Institution

Assignor

 

 

CICCIO

CXR ANDERSON JACOBSON

9, Place Marceau

Rue de l’omette

B.P. 9

28410 ABONDANT

28001 CHARTRES CEDEX

 

 

This schedule, subject to the provisions of Articles L.313-23 to L.313-34 of The
Monetary and Financial Code, on the one hand, and to the signed special
covenants, on the other hand, concerns the following receivables enumerated
here. It is deemed to be endorsable.

 

Designation and address of the debtor

Designation of the account receivable

 

 

FACTOCIC

All amounts payable in connection with the credit balance of the current account
of the factoring agreement No. 024283 CXR ANDERSON JACOBSON upon the closing of
the accounts.

Public Limited Company with capital of € 7,680,000, the registered office of
which is at:

Tour Kupka – 18, Rue Hoche - 92988 PARIS LA DEFENSE

 

 

Date of the assignment

Signature and seal of the assignor

 

[stamp]

On September 2, 2010

CXR

 

 

ANDERSON

Rue de l’omette

 

JACOBSON

28410 ABONDANT

 

Tel. 02 37 62 88 00 – Fax 02 37 62 88 01

 

R.C.S. Dreux – SIREN 785 754 706

 

CES/024283

GN09

 

--------------------------------------------------------------------------------


 

PURCHASE ORDER corporate e-services

 

Corporate e-services

 

· e-defact

o € 15 Excl. Tax

 

Computerized and secure transmission of your invoices, supporting documents and
subrogation releases.

 

The qualification of your customers item is available through Siretage

 

· e-médiat

x  € 22 Excl. Tax

 

Access to the e-médiat service for the computerized management of your financing
requests in real time and in a secure environment. Up to 15 monthly
transactions; refer to the attached pricing for all additional transactions.

 

· Computerized promissory notes

o € 8 Excl. Tax

 

Financing of your CIC account within 24 hours.

 

Automatic e-mail to your CIC bank notifying the issuance of a promissory note
and/or bank transfer is available.

 

·  Factocic Net

x € 40 Excl. Tax

 

Requests for guarantees, access via the Internet, account and statistical
queries, secure sharing of information within the company, downloading and
remote transmission.

 

Tax exclusive total of the chosen services: 62 Excluding tax

 

1)  General remarks: In order to enable the company to have access to all the
management information within the context of the agreement, the factor has
established data communication (Internet and specific software) services, the
content and the operating methods of which are described in the customer guide.
Access to these services requires the use of a microcomputer. The company
assumes all the relative costs, including those for telecommunications. The
services can only be accessed through confidential codes and an identification
code and a password, which are notified to the company upon the signing hereof.

 

2)  Industrial property rights – Granting of a license – All the industrial
property rights and copyrights relative to the data communication services,
their presentation, content, (software, visual and sound functions, articles and
in general all the information appearing therein) are works protected by the
Industrial Property Code and International Conventions on Copyrights, which
belong exclusively to the factor, in the old, current or future versions.

 

Any reproduction or dissemination, in whole or in part, by any means whatever,
is expressly prohibited without the written and prior consent of the Factor:

 

The Factor grants to the company the non-exclusive right to use its specific
software mentioned in 1 above, for its own use alone and for the sole purpose of
performing, within the context of the performance of the agreement, the
operations described in the customer guide.

 

The company is obligated to respect the terms of the license agreement that is
delivered to it with the software. It undertakes to return it to the Factor at
the end of the agreement and to destroy all the copes that it has made of it.

 

3)  Liability of the Factor – The Factor cannot be held liable for the improper
operation of the telephone lines, the equipment necessary for the use of the
data communication services, for the use that is made of them, or for the
results obtained. Furthermore, it shall have the right to interrupt or to modify
the operation of the services, at any time, specifically for the purpose of
maintaining their quality, reliability, security or performances. In no case can
it be held liable the consequences, particularly loss of data, loss of operation
or any other financial loss that would result from one of the preceding events.

 

4)  Confidentiality – Liability – The Factor has taken all measures for the
purpose of protecting the confidentiality of the access to the information. The
company undertakes to keep the access codes secret. It alone is responsible for
the codes and the conservation of them, for their confidentiality and their use.
The Factor cannot be held liable in case of fraudulent or improper use due to a
voluntary or involuntary disclosure of any of the confidential codes
attributable to the company. The latter further guarantees that it will at all
times observe

 

--------------------------------------------------------------------------------


 

all the laws and regulations applicable to the use of the data communication
services. It shall answer for the respect for the provisions of this article by
its staff.

 

5) Pricing – The Company e-services are billed at the beginning of the month at
the above-indicated monthly rates. They are subject to review at the beginning
of each civil year.

 

Failure to use the e-defact and e-médiat services or to transmit your
subrogation releases by computer file shall entail a billing of € 10 excluding
tax per release.

 

Factocic

Factor of Development

Tour Facto - 92988 PARIS LA DEFENSE Cedex

 

Corporate e-services SUBSCRIPTION

www.factocic.fr

 

Company:

  CXR ANDERSON JACOBSON

Seller code: 024283

 

Address:

Rue de l’omette

Name:

Mr. Pierre EYBRALY

Postal Code:

28410    City: ABONDANT

Function of the signatory

Assistant General Manager

Date:

September 2, 2010

 

 

 

 

Seal and signature

 

 

September 2, 2010

 

 

[signature]

 

--------------------------------------------------------------------------------


 

POWER OF ATTORNEY

APPENDIX TO THE FACTORING CONTRACT NR. 024283  on this date 08/20/2010

 

I, the undersigned, Mr. Pierre EYBRALY

 

Born on

04/21/1954 [handwritten]

 

 

 

 

Living at the address:

66 Route Lignerolles

27810 MARCILLY / EURE [handwritten]

 

 

 

Acting as the General Director

Adjunct [handwritten]

 

 

 

 

of the CXR ANDERSON JACOBSON Company

 

with a capital of 1,350,000.00 € EUR

 

 

 

Simplified Limited Liability Company

 

 

 

 

 

With headquarters at: Rue de l’ornette – 28410 ABONDANT

 

 

 

 

hereafter referred to as “the company”

 

·                  considering the reference factoring contract entered into
between the company and FACTOCIC, public limited company with headquarters at
TOUR FACTO, 92988 PARIS LA DEFENSE, hereafter referred to as “the Factor”.

 

·                  delegates through this present the following authorities to

Mrs. Magali Inizan [handwritten]

 

living at

50 rue Albert Sarraut 78000 VERSAILLES [handwritten]

 

1 – Surrogate in my name and stead the Factor in the rights related to the
credits of the company, sign all subrogation releases and all transfer and
credit transfer deeds.

2 – Use all existing or potential accounts in the name of the company for the
Factor, make all payments or withdrawals, emit and sign all debit orders.

3 – Accept, subscribe, endorse and pay all commercial papers, extend all
deadlines, certify all invoices.

4 – More generally, do whatever may be deemed necessary for the complete
execution of the factoring contract referred to above.

 

·                  I declare the Factor discharged of any and all responsibility
with regard to the consequences that may result from the present mandate, that
will remain valid until express revocation by certified mail to the Factor.

 

Made in Paris La Défense, on 08/20/2010 [handwritten]

 

·                  constituent’s signature preceded by the handwritten words
“good for authority”

 

·                  constituent’s signature preceded by the handwritten words
“good for acceptance”

 

·                  company seal

 

Good for authority [handwritten]

 

Good for acceptance [handwritten]

[stamp]

 

 

CXR

 

 

[g176231ki05i001.gif]

ANDERSON

Rue de l’omette

 

JACOBSON

28410 ABONDANT

 

Tel. 02 37 62 88 00 – Fax 02 37 62 88 01

 

R.C.S. Dreux – SIREN 785 754 706

 

PR

 

GN06

 

--------------------------------------------------------------------------------